DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on January 21, 2019. 
This action is in response to amendments and/or remarks filed on February 1, 2022. In the current amendment, claims 1, 11, and 20 are amended. No claims have been canceled. Claims 1 – 20 are presented for examination and are pending.
In response to amendments and/or remarks filed on February 1, 2022 the objection to the specification made in the previous office action has been withdrawn
In response to amendments and/or remarks filed on February 1, 2022, the 35 U.S.C. 101 rejection to claims 1, 3, 5-11, 13, and 15-20 made in the previous office action has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 8, 10-14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakar et al. (“Real-time prediction of online shoppers’ purchasing intention using multilayer perceptron and LSTM recurrent neural networks”, hereinafter Sakar) in view of Ding et al. (“Learning User Real-Time Intent for Optimal Dynamic Webpage Transformation”, hereinafter Ding), further in view of Harley (“Animation for Attention and Comprehension”), further in view of Navalpakkam et al. (“Mouse Tracking: Measuring and Predicting Users’ Experience of Web-based Content”)

Regarding Claim 1, 
Sakar teaches:
A method comprising: accessing, at a web server, a plurality of users' sessions with the web server, each user session indicating a page flow of a corresponding user session for a plurality of web pages provided by the web server; (Page 6894: “For this purpose, a set of features were extracted from page-to-page clickstream data of the visits and fed to kmeans clustering algorithm to categorize the visits according to their purchasing likelihood.” teaches accessing clickstream data for webpages. Clickstream data corresponds to a user session indicating a page flow because clickstream data records the clicks that a user makes throughout webpages. Page 6895: “These values can be stored in the application database for all Web pages of the e-commerce site in the developed system and updated automatically at regular intervals. The value of ‘‘Bounce Rate’’ feature for a Web page refers to the percentage of visitors who enter the site from that page and then leave (‘‘bounce’’) without triggering any other requests to the analytics server during that session.” teaches that the clickstream data is accessed at a web server)

generating a learning model using a neural network based on the plurality of users' sessions; (Page 6895: “In our study, we use long short-term memory (LSTM) recurrent neural network (RNN) teaches generating a model using a neural network based on the clickstream data (plurality of user sessions))

predicting a next user activity based on the learning model and a current page flow of a current user session, the next user activity indicating one of continuing the current user session by visiting another web page provided by the web server or ending the current user session; (Page 6899: “In the proposed system, the algorithm used to decide whether to offer a content during a visit is triggered only if the user is likely to abandon the site without shopping. For this abandonment analysis, a long short-term memory (LSTM) recurrent neural network (RNN) [42–44] model is constructed to foresee the visitors that will leave the site in a certain period, which can be called as prediction horizon. For this purpose, for each pageview action taken by a user during visit, the type of the page and the amount of time spent on the page information is used as the feature vector.” teaches that the model predicts whether or not a user will continue a session or abandon the session)

determining that the next user activity indicates ending the current user session; (Page 6899: “In the proposed system, the algorithm used to decide whether to offer a content during a visit is triggered only if the user is likely to abandon the site without shopping. For this abandonment analysis, a long short-term memory (LSTM) recurrent neural network (RNN) [42–44] model is constructed to foresee the visitors that will leave the site in a certain period, which can be called as prediction horizon.” teaches determining that the user will abandon the site without shopping (ending the current user session) to offer content)

Sakar does not appear to explicitly teach: 
in response to determining that the next user activity indicates ending the current user session, modifying a content of a web page and a layout of the content, an amount of modification to the layout being based on a combination of a length of the current user session and a likelihood exit rate of the current user session, 
the amount of modification to the layout corresponding to an amount of displacement of a portion of the web page from a lower location in the web page to an upper location in the web page; and 
providing the modified content of the web page and the modified layout of the content to a client device associated with the current user session. 

However, Ding teaches: 
in response to determining that the next user activity indicates ending the current user session, modifying a content of a web page and a layout of the content, an amount of modification to the layout being based on a combination of a length of the current user session and a likelihood exit rate of the current user session, (Page 4: “In this paper, we propose a new individual-level, dynamic learning model that first observes individual users’ shopping cart choices and how they navigate during the course of their site visits to infer each user’s unobserved real-time intent. Then the model automatically performs optimal intent based webpage transformations for the next page before the user exits the site in order to increase purchase conversion while reducing cart abandonment rates.” teaches dynamically adjusting the webpage if the model predicts that the user will exit the website without buying anything (end the current user session); Page 22-23: “As the user progresses during the session, the user’s model is updated dynamically page view by page view, reflecting his/her intent. Based on this, at each page view, an optimization sub module (within the transformation module) implements concurrent optimal page adaptation which consists of a two-stage optimization process and teaches that the modification to the webpage is based on the user’s intent state and maximizing the user’s probability of adding an item to the cart and the probability of the user making a purchase; Page 19: “The proposed HMM consists of three major components: the starting probabilities of the intent states (viq), the transition probability matrix (Piqt) and waiting times of the intent states (wiqt). Figure 3 summarizes the HMM working principles: Before the user visits a retailer site, an e-mail solicitation and the duration since his or her last session determine the starting probabilities of the HMM intent states ( iq ν ), as well as the intent state that exists at the first page view in session q. As the user progresses over the course of the session, the marketing and web stimuli encountered and the user’s comparison shopping activities at other sites, up to the last page view (t – 1) affect his or her transition probability matrix (Piqt) and waiting times (wiqt) for the HMM at the current page view t. The transition probability matrix determines the specific intent state to which the user jumps, if a jump occurs. In the meantime, the waiting time of HMM states determines how long the user stays in the current intent state before jumping to another. This process continues until the end of the user’s visit session (t = Tiq).” teaches that the hidden Markov model used to determine user intent is based on starting probabilities of user intent states, a transition probability matrix, and waiting times of the intent states (length of current user session); Page 15: “A user can do many things during the shopping process, but decisions related to the shopping cart determine whether a purchase can occur. Therefore, to capture shopping cart choice behavior, in the identification module, we denote the cart choice Ciqt (= 1 for exit, = 2 for browsing without changing the shopping cart, = 3 for removing items from the shopping cart, = 4 for adding items to the cart, and = 5 for purchase) for user i at page view t in session q.” teaches that a possible user intent state includes exiting the web page, therefore the modification to the web page is dependent on waiting times of the intent states (length of browsing session) and probabilities of intent states (such as the probability of exiting the web page))

providing the modified content of the web page and the modified layout of the content to a client device associated with the current user session. (Page 44, Fig. 4a and 4b teaches providing the adjusted web page to the user’s internet browser)

    PNG
    media_image1.png
    683
    762
    media_image1.png
    Greyscale

Sakar and Ding are analogous art because they are directed to predicting if a user is leaving a website. 



The combination of Sakar and Ding does not appear to explicitly teach: 
the amount of modification to the layout corresponding to an amount of displacement of a portion of the web page from a lower location in the web page to an upper location in the web page; and

However, Harley teaches: 
	modifying the layout [of a webpage by] displacing a portion of the web page [from one location to another] (Page 1: “Animations and interactivity on web pages usually have one of these user experience objectives: Draw attention to and explain changes on the page: Changes in the state of an element, revealing and hiding of content, or shifts to another area of content are all common areas for transitional animations.” and Page 4: “How fast visual attention shifts toward a moving object in the periphery depends on the perceived animacy of the object. Factors such as the increasing speed of the object, the magnitude of its shift in position, and, most importantly, whether this motion appears to be self-propelled (rather than caused by an external collision of some sort) all influence the perception of animacy. In terms of interaction design, this means that elements that slide in or otherwise display a shift in position at any degree of speed will attract attention faster than elements that slowly fade into place.” teaches changing the layout of a webpage by animating an element of the webpage to shift to another location (position displacement))


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Harley’s animations to change the position of content elements created from the dynamic web page transformation with a motivation to “quickly drawn attention to the new object” (Harley, Page 6).

The combination of Sakar, Ding, and Harley does not appear to explicitly teach: 
…displacement of a portion of the web page from a lower location in the web page to an upper location in the web page;

However, Navalpakkam teaches: 
[positioning a website element to obtain user attention] (Page 2966: “We analyzed the data quantitatively to extract various gaze and mouse metrics. Gaze metrics included the number of eye fixations, dwell time per eye fixation, and total gaze time on ad versus content. Mouse metrics were analogous to the gaze metrics, and included the number of mouse visits, dwell time per mouse visit and the total mouse time on ad versus content.” and Page 2968: “Further analysis shows that the top position gets double the number of fixations as the middle position, which receives 35 times more fixations than the bottom position (top: 14.4+- 1.3, middle: 7.1+-1.2 , bottom: 0.2+-1.2). Similarly, time on ad also decreases from top to mid to bottom (top: 3.2+- 0.3s, middle: 1.9+-0.3, bottom: 0.02+-0.3).” and “To test whether the mouse is sensitive to ad position, we repeated the above analysis on the mouse data. We analyzed the number of mouse positions on the ad, dwell time per position and the total mouse time on ad as a function of ad position on page. The results are strikingly similar to that of teaches that an advertisement receives more attention via gaze metrics and mouse metrics when the advertisement is placed at the top of a web page)

Sakar, Ding, Harley, and Navalpakkam are analogous art because they are directed to analyzing user attention on a website. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to animate the content elements created from the dynamic web page transformation by moving the elements from a lower location to an upper location with a motivation to focus user attention on the advertisement (Navalpakkam, Page 2968).


Regarding Claim 2, 
The combination of Sakar, Ding, Harley, and Navalpakkam as shown above teaches The method of claim 1, 
Ding further teaches: 
further comprising: determining that the next user activity indicates continuing the current user session by visiting another web page provided by the web server; (Page 15: “A user can do many things during the shopping process, but decisions related to the shopping cart determine whether a purchase can occur. Therefore, to capture shopping cart choice behavior, in the identification module, we denote the cart choice Ciqt (= 1 for exit, = 2 for browsing without changing the shopping cart, = 3 for removing items from the shopping cart, = 4 for adding items to the cart, and = 5 for purchase) for user i  teaches determining that the user intends to continue browsing without changing the shopping cart or adding additional items to the cart (continue the session by visiting another web page provided by the web server))

in response to determining that the next user activity indicates continuing the current user session by visiting another web page provided by the web server, modifying a content of a first web page of the plurality of web pages, the first web page identified based on the current user session, the modified content comprising related items from one or more web pages, and providing the modified content of the first web page to the client device associated with the current user session. (Page 15: “A user can do many things during the shopping process, but decisions related to the shopping cart determine whether a purchase can occur. Therefore, to capture shopping cart choice behavior, in the identification module, we denote the cart choice Ciqt (= 1 for exit, = 2 for browsing without changing the shopping cart, = 3 for removing items from the shopping cart, = 4 for adding items to the cart, and = 5 for purchase) for user i at page view t in session q.” teaches determining that the user intends to continue browsing without changing the shopping cart or adding additional items to the cart (continue the session by visiting another web page provided by the web server); Page 23: “Specifically, after the user clicks on the book on the search results page with no item in the shopping cart, the transformation module in the proposed model system performs a real-time dynamic updating of the user’s individual model parameters and learns that the user is in the low intent state at this point. In the meantime, an optimization on the marketing stimuli (i.e., whether to present price information, a pop-up promotion on free shipping, or a banner ad on another book related to smart marketing) and web stimuli (i.e., the number of hyperlinks and pictures) on this product page is performed in order to maximize the user’s probability of adding an item to the cart given no item in the cart yet.”  and Page 22-23: “As the user progresses during the session, the user’s model is updated dynamically page view by page view,  teaches modifying the content of the webpage to maximize the user’s probability of adding an item to the shopping cart and providing the modified webpage to the user)

The combination of claim 1 has already incorporated the dynamic web page transformation of Ding, therefore already incorporating the details of the modification of the web page required by claim 2. 

Regarding Claim 3, 
The combination of Sakar, Ding, Harley, and Navalpakkam as shown above teaches The method of claim 1, 
Sakar further teaches: 
further comprising: accessing the current page flow of the current user session; (Page 6894: “For this purpose, a set of features were extracted from page-to-page clickstream data of the visits and fed to kmeans clustering algorithm to categorize the visits according to their purchasing likelihood.” teaches accessing clickstream data for webpages. Clickstream data corresponds to a user session indicating a page flow because clickstream data records the clicks that a user makes throughout webpages.) 

and determining, based on the learning model, a probability that the next user activity includes ending the current user session. (Page 6900: “Starting from the landing page, the values of the features determined to be used in purchasing intention and abandonment modules are kept track and updated after each pageview. The updated feature vector is fed to LSTM-RNN test script which generates a sigmoid output showing the probability estimate of visitor’s intention to leave the site without finalizing the transaction.” teaches determining a probability that the user will leave the website without completing the transaction (end the current session) based on a model)

Regarding Claim 4, 
The combination of Sakar, Ding, Harley, and Navalpakkam as shown above teaches The method of claim 3, 
Ding further teaches: 
further comprising: determining that the probability exceeds a probability threshold; (Page 26: “With a user’s observed shopping cart choices up to page view t-1, our identification module can identify unobserved intent at page view t, as either low purchase intention (State 1) or high purchase intention (State 2).” and Page 19: “The proposed HMM consists of three major components: the starting probabilities of the intent states( iq ν ), the transition probability matrix (Piqt) and waiting times of the intent states (wiqt).” teaches determining if the probability of the user leaving the webpage is in a low intent state or high intent state (probability thresholds))

generating a modified content of the web page in response to the probability exceeding the probability threshold, and (Page 23: “Specifically, after the user clicks on the book on the search results page with no item in the shopping cart, the transformation module in the proposed model system performs a real-time dynamic updating of the user’s individual model parameters and learns that the  teaches modifying a webpage if the probability that the user will leave the webpage is in or exceeds the low intent state threshold)

providing the modified content of the web page to the client device associated with the current user session. (Page 44, Fig 4b teaches providing the modified web page to the user’s internet browser)

The combination of claim 1 has already incorporated the dynamic web page transformation of Ding, therefore already incorporating the details of the modification of the web page required by claim 4.

Regarding Claim 7, 
The combination of Sakar, Ding, Harley, and Navalpakkam as shown above teaches The method of claim 1, 
Harley further teaches: 
wherein the dynamically adjusting the content of the web page further comprises: adjusting a layout of the web page by re-arranging a display order of portions of the web page; and (Page 1: “Animations and interactivity on web pages usually have one of these user experience objectives: Draw attention to and explain changes on the page: Changes in the state of an element, revealing and hiding of content, or shifts to another area of content are all common areas for transitional animations.” and teaches changing the layout of a webpage by animating an element of the webpage to shift to another location (re-arrange display order by moving a content element to another location))

providing the modified layout of the web page to the client device associated with the current user session. (Page 1: “Animations and interactivity on web pages usually have one of these user experience objectives: Draw attention to and explain changes on the page: Changes in the state of an element, revealing and hiding of content, or shifts to another area of content are all common areas for transitional animations.” teaches providing the animations (modifications to the layout) to the web pages for a user)
The combination of claim 1 has already incorporated the animation of Harley, therefore already incorporating the details of the re-arrange display order of the web page required by claim 7.

Regarding Claim 8, 
The combination of Sakar, Ding, Harley, and Navalpakkam as shown above teaches The method of claim 7, 
Ding further teaches: 
wherein a re-arranged portion of the web page identifies related items from one or more web pages related to an item featured in the web page. (Page 44, Figs. 4A and 4B teaches that the modified portion of the webpage provides information related to textbooks that is currently featured on the webpage)

    PNG
    media_image1.png
    683
    762
    media_image1.png
    Greyscale

The combination of claim 1 has already incorporated the dynamic web page transformation of Ding, therefore already incorporating the details of the modification of the web page required by claim 8.

Regarding Claim 10, 
The combination of Sakar, Ding, Harley, and Navalpakkam as shown above teaches The method of claim 1, 
Sakar further teaches: 
wherein the learning model includes a long short-term memory (LSTM) of the neural network. (Page 6895: “In our study, we use long short-term memory (LSTM) recurrent neural network (RNN) teaches that the model includes a LSTM recurrent neural network)

Regarding Claim 11, 
This claim recites A computing apparatus, the computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to perform operations comprising:, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1. 
Sakar further teaches: 
A computing apparatus, the computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to perform operations comprising: (Page 6900: “However, for training we improve the scalability of RNN using its GPU implementation [51].” teaches a computer based implementation)
Regarding Claim 12, 
This claim recites The computing apparatus of claim 11, which performs a plurality of operations as recited by the method of claim 2, and has limitations that are similar to those of claim 2, thus is rejected with the same rationale applied against claim 2. 
Regarding Claim 13, 
This claim recites The computing apparatus of claim 11, which performs a plurality of operations as recited by the method of claim 3, and has limitations that are similar to those of claim 3, thus is rejected with the same rationale applied against claim 3.
Regarding Claim 14, 
This claim recites The computing apparatus of claim 13, which performs a plurality of operations as recited by the method of claim 4, and has limitations that are similar to those of claim 4, thus is rejected with the same rationale applied against claim 4. 
Regarding Claim 17, 
This claim recites The computing apparatus of claim 11, which performs a plurality of operations as recited by the method of claim 7, and has limitations that are similar to those of claim 7, thus is rejected with the same rationale applied against claim 7. 
Regarding Claim 18, 
This claim recites The computing apparatus of claim 17, which performs a plurality of operations as recited by the method of claim 8, and has limitations that are similar to those of claim 8, thus is rejected with the same rationale applied against claim 8. 

 Regarding Claim 20, 
This claim recites A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to:, which performs a plurality of operations as recited by the method of claim 1, and has limitations that are similar to those of claim 1, thus is rejected with the same rationale applied against claim 1. 
Sakar further teaches: 
A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: (Page 6900: “However, for training we improve the scalability of RNN using its GPU implementation [51].” teaches a computer based implementation)


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakar in view of Ding, Harley, and Navalpakkam, further in view of Kumar et al. (US 2019/0236679 A1; filing date: January 29, 2019), which claims priority to Provisional Application No. 62/623,477 (filing date: January 29, 2018). The Effective filing date for Kumar et al. (US 2019/0236679 A1) is January 29, 2018, see MPEP 2152.01. 

Regarding Claim 5, 
The combination of Sakar, Ding, Harley, and Navalpakkam as shown above teaches The method of claim 3, 
The combination of Sakar, Ding, Harley, and Navalpakkam does not appear to explicitly teach: 
further comprising: forming a plurality of view item experience groups, each group being based on a probability threshold, and 
wherein dynamically adjusting the content, of the web page is based on the plurality of view item experience groups.

However, Kumar teaches: 
further comprising: forming a plurality of view item experience groups, each group being based on a probability threshold, and (Provisional Application No. 62/623,477 Para [0050]: “When the level of probability exceeds a pre-determined threshold for a predetermined period of time, it is determined that the shopper or buyer likely has an affinity for a certain brand or brands, wherein block 435 recommends at least early notifications of products sold by the brand or brands, price discounts for products sold within the brands, reminders, and/or other sales communications for the brand.” teaches forming a plurality of product recommendations (view item experience groups) and that these product recommendations are based on a probability threshold; this citation provides support for US 2019/0236679 A1 Para [0058])
wherein dynamically adjusting the content, of the web page is based on the plurality of view item experience groups. (Provisional Application No. 62/623,477 Para [0050]: “When the level of probability exceeds a pre-determined threshold for a predetermined period of time, it is determined that the shopper or buyer likely has an affinity for a certain brand or brands, wherein block 435 recommends at least early notifications of products sold by the brand or brands, price discounts for products sold within the brands, reminders, and/or other sales communications for the brand.” teaches forming a plurality of product recommendations (view item experience groups); this citation provides support for US 2019/0236679 A1 Para [0058]; Provisional Application No. 62/623,477 Fig. 6 teaches that the product recommendations occur on the website or app, therefore placing product recommendations in the website dynamically adjusts the content of the webpage; this citation provides support for US 2019/0236679 A1 Fig. 6)
Sakar, Ding, Harley, Navalpakkam, and Kumar are analogous art because they are directed to ecommerce/marketing analytics. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kumar’s product recommendation method with the dynamic web page transformation of Sakar/Ding/Harley/Navalpakkam with a motivation to “use efficient and accurate methods and systems in which to provide relevant products for shoppers or buyers that purchase products online” (Provisional Application No. 62/623,477, Para [0024]; this citation provides support for US 2019/0236679 A1 Para [0031]).

Regarding Claim 15, 
This claim recites The computing apparatus of claim 13, which performs a plurality of operations as recited by the method of claim 5, and has limitations that are similar to those of claim 5, thus is rejected with the same rationale applied against claim 5.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakar in view of Ding, Harley, Navalpakkam, and Kumar, further in view of Srinivasan et al. (US 2013/0073379 A1, hereinafter Srinivasan). 

Regarding Claim 6, 
The combination of Sakar, Ding, Harley, Navalpakkam, and Kumar as shown above teaches The method of claim 5,
Kumar further teaches: 
wherein a first view item experience group corresponds to a first modification of the web page, (Provisional Application No. 62/623,477 Para [0050]: “When the level of probability exceeds a pre-determined threshold for a predetermined period of time, it is determined that the shopper or buyer likely has an affinity for a certain brand or brands, wherein block 435 recommends at least early notifications of products sold by the brand or brands, price discounts for products sold within the brands, reminders, and/or other sales communications for the brand.” teaches forming a plurality of product recommendations (view item experience groups); this citation provides support for US 2019/0236679 A1 Para [0058]; Provisional Application No. 62/623,477 Fig. 6 teaches that the product recommendations occur on the website or app, therefore placing product recommendations in the website corresponds to a modification of the webpage; this citation provides support for US 2019/0236679 A1 Fig. 6)
wherein a second view item experience group corresponds to a second modification of the web page, (Provisional Application No. 62/623,477 Para [0050]: “When the level of probability is below a pre-determined threshold for a pre-determined period of time, it is determined that the customer likely does not possess an affinity for a brand or brands of a product, wherein block 435 recommends other items or price discounts for the other items” teaches forming a plurality of other product recommendations (second view item experience group); this citation provides support for US 2019/0236679 A1 Para [0058]; Provisional Application No. 62/623,477 Fig. 6 teaches that the product recommendations occur on the website or app, therefore placing product recommendations in the website corresponds to a modification of the webpage; this citation provides support for US 2019/0236679 A1 Fig. 6)

The combination of claim 5 has already incorporated the product recommendation of Kumar, therefore already incorporating the details of the view item experience groups required by claim 6.

The combination of Sakar, Ding, Harley, Navalpakkam, and Kumar as shown above does not appear to explicitly teach: 
the first view item experience group being based on a first probability threshold, the second view item experience group being based on a second probability threshold.

However, Srinivasan teaches: 
the first view item experience group being based on a first probability threshold, the second view item experience group being based on a second probability threshold. (Para [0101]: “The probabilities might furthermore change by the segments. For example, large important customers might have thresholds of 0.3, while less important people who buy less could have a threshold of 0.5. Thus, the teaches that different customer have different probability thresholds; Para [0092]: “When the defunct threshold is exceeded at 420, that customer may be passed to the dynamic sampling engine 262 described hereinbefore for a determination of the optimum promotional level to be offered.” teaches that when the probability threshold is exceeded, the system uses a dynamic sampling engine to offer promotions to the user; Fig. 1 teaches that the dynamic sampling engine offers promotions such as product bundling or Banner ads/content (a view item experience group), therefore a promotion such as a banner ad (view item experience group) can be based on one probability threshold that the user will leave the website, and another promotion such as a product bundling (another view item experience group) can be based on another probability threshold that the user will leave the website)

Sakar, Ding, Harley, Navalpakkam, Kumar, and Srinivasan are analogous art because they are directed to marketing/ecommerce analytics. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Srinivasan’s dynamic sampling engine to assign different probability thresholds to different users with the dynamic web page transformation of Sakar/Ding/Harley/Navalpakkam/Kumar with a motivation to “use efficient and accurate methods and systems in which to provide relevant products for shoppers or buyers that purchase products online” (Provisional Application No. 62/623,477, Para [0024]; this citation provides support for US 2019/0236679 A1 Para [0031]).

Regarding Claim 16, 
This claim recites The computing apparatus of claim 15, which performs a plurality of operations as recited by the method of claim 6, and has limitations that are similar to those of claim 6, thus is rejected with the same rationale applied against claim 6. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakar in view of Ding, Harley, and Navalpakkam, further in view of Dicker et al. (US 2010/0191619 A1, hereinafter Dicker)

Regarding Claim 9, 
The combination of Sakar, Ding, Harley, and Navalpakkam as shown above teaches The method of claim 1, 
The combination of Sakar, Ding, Harley, and Navalpakkam does not appear to explicitly teach: 

wherein the dynamically adjusting the content of the web page further comprises: identifying a second web page from an item category different from the item category of an item associated with the current user session; and
presenting the second category web page to the client device.

However, Dicker teaches: 
wherein the dynamically adjusting the content of the web page further comprises: identifying a second web page from an item category different from the item category of an item associated with the current user session; and (Fig. 14 teaches modifying the content of the webpage by providing instant recommendations of items related to movies and music compared to the user’s shopping cart addition of a book (the instant recommendation items are from a different category than the category of the item of the current user session))
presenting the second category web page to the client device. (Fig. 14 teaches presenting instant recommendations of movies and music (another category) to the web page; Fig. 1 teaches that the user devices access the webpages through the internet, therefore the webpage is presented to the user devices)
Sakar, Ding, Harley, Navalpakkam, and Dicker are analogous art because they are directed to marketing/ecommerce analytics. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dicker’s product recommendation to users with the dynamic web page transformation of Sakar/Ding/Harley/Navalpakkam with a motivation to “cause users to focus on the recommended items over the shopping cart contents, increasing the likelihood that users will select additional items to purchase.” (Dicker, Para [0199]).

Regarding Claim 19, 
This claim recites The computing apparatus of claim 11, which performs a plurality of operations as recited by the method of claim 9, and has limitations that are similar to those of claim 9, thus is rejected with the same rationale applied against claim 9. 

Response to Arguments
Regarding objection to the Specification: 
Applicant’s argument: 
“The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. Paragraph [0019] of the specification is amended to recite "non-transitory machine- 
Response: 
Applicant’s arguments have been fully considered and are persuasive. The objections to the Specification made in the previous office action have been withdrawn.


Regarding rejections under 35 U.S.C. 101: 
Applicant’s argument: 
“Claims 1,3, 5-11, 13 and 15-20 were rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. The present rejection is moot in view of amendments to claim 1. Claim 1 is amended and recites eligible subject matter of:
“in response to determining that the next user activity indicates ending the current user session, modifying a content of a web page and a layout of the content, an amount of modification to the layout being based on a combination of a length of the current user session and a likelihood exit rate of the current user session, the amount of modification to the layout corresponding to an amount of displacement of a portion of the web page from a lower location in the web page to an upper location in the web page; and providing the modified content of the web page and the modified layout of the content to a client device associated with the current user session.”
Applicant respectfully requests that the present rejection be reconsidered and withdrawn.”

Response: 
Applicant’s arguments have been fully considered and are persuasive. The objections to the Specification made in the previous office action have been withdrawn.


Regarding rejections under 35 U.S.C. 103: 
Applicant’s argument:
“However, the combined teachings of Sakar and Ding fail to suggest “the amount of modification to the layout corresponding to an amount of displacement of a portion of the web page from a lower location in the web page to an upper location in the web page.”
For at least the reasons set forth above, Applicant submits that the combined teachings of Sakar and Ding fail to teach each and every element of claims 1, 11, and 20 and their corresponding dependent claims. Applicant respectfully requests that the present rejection be reconsidered and withdrawn.”

Response:
	This amended limitation is taught by the combination of Sakar, Ding, Harley, and Navalpakkam. Please see pages 8-10 of this office action for a detailed analysis of this limitation. 

Conclusion
The Prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: 
Faraday (“Visually Critiquing Web Pages”) teaches that content elements appearing at the top left of a webpage are critical for user attention.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.A./Examiner, Art Unit 2125                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122